Name: Commission Regulation (EEC) No 2546/80 of 2 October 1980 amending for the eleventh time Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 260/ 14 Official Journal of the European Communities 3 . 10 . 80 COMMISSION REGULATION (EEC) No 2546/80 of 2 October 1980 amending for the eleventh time Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2021 /80 (2), and in particular Article 3c thereof, Whereas Article 2 of Commission Regulation (EEC) No 1530/78 (3), as last amended by Regulation (EEC) No 1964/80 (4), requires copies of processing contracts to be forwarded, before the date on which they are to take effect, to the designated agency ; Whereas the 1980 cherry harvest was later than in previous years on account of the bad weather condi ­ tions in early summer ; whereas a large proportion of contracts could therefore only be concluded fairly late and at short notice ; whereas the said contracts provided, in general , for performance in the short term ; whereas the processors in question were there ­ fore unable to forward copies of the contracts to the designated agencies before delivery of the products ; whereas, in order not to jeopardize the said processors' interests, provision should be made, subject to certain conditions, for fowarding the said contracts after the date of delivery in respect of the 1980/81 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 2 of Regulation (EEC) No 1530/78 : 'However, for the 1980/81 marketing year, contracts concluded for cherries may be forwarded, even after the date on which they take effect, to the said agency not later than 31 July 1980'. Article 2 This Regulation shall enter into force on the day of its publication ' in the Official Journal of the European Communities. It shall apply with effect from 12 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 October 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 198 , 31 . 7 . 1980, p . 1 . (*) OJ No L 179, 1 . 7 . 1978 , p . 21 . 4) OJ No L 191 , 25. 7 . 1980, p . 17 .